DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 9/23/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 and 12 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (2008/0078153)..  
  	Regarding claim 12, the controller is configured to process a plurality of roller-opening-values to determine an average-roller- movement that is representative of an average amount of roller movement over a period of time; and set a sensitivity of the controller based on the average-roller-movement (See Pg. 3, Paras. 0028, 0029 and 0031).  
 	Regarding claim 13, the controller is configured to receive a detection-count-value that is representative of the number of detections that occur in a preceding period of time; and set a sensitivity of the controller based on the detection-count-value (See Pg. 3, Paras. 0028, 0029 and 0031).   	Regarding claim 14, the controller is configured to receive a manual-sensitivity-.  
5. 	Claims 1, 8 – 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diekhans et al. (DE4129113 – See IDS dated 9/23/19, hereinafter Diekhans).	Regarding claim 1, Diekhans discloses an apparatus comprising a controller 78 for detecting an unwanted object in an agricultural machine, wherein the agricultural machine includes a pair of rollers 58, 60 for receiving crop material therebetween, the pair of rollers defining a variable roller opening d therebetween, wherein the controller is configured to receive a roller-opening-value that is representative of the size of the roller opening, determine a strength-value based on the roller-opening-value and a roller-speed-value, wherein the roller-speed-value is representative of the rate of change of the roller-opening-value with respect to time, compare the strength-value with a threshold-value; and if the strength-value exceeds the threshold-value, then provide an output signal that is indicative of an unwanted object being detected (See Pg. 1, Para. 0008, Pg. 2, Para. 0025, Pg. 3, Paras. 0028 and 0031 – 0033).  
 	Regarding claim 8, the controller is configured to receive an operating-characteristic-signal that is representative of an operating characteristic of the agricultural machine and set a sensitivity of the controller for providing the output signal that is indicative of an unwanted object being detected, based on the operating- characteristic-signal (See Fig. 2, See Pg. 3, lines 40 – 48 and Pg. 4, lines 1 – 19).
 	Regarding claim 10, the controller is configured to set a scaling-factor based on the operating-characteristic-signal in order to set the sensitivity of the controller and determine the strength-value by applying the scaling-factor to the roller-opening- value (See Pg. 4, lines 1 – 19).	Regarding claim 11, the controller is configured to set the sensitivity as a value that is in an auto-sensitivity-range, which represents a subset of a maximum range of sensitivities that can be applied (See Pg. 3, lines 20 - 37).
 	Regarding claim 15, the device includes the controller 78 and an angle sensor 4 that is associated with a non-driven end of one of the pair of rollers, wherein the angle sensor is configured to provide an angle-signal that is indicative of the size of the roller opening, and wherein the controller is configured to process the angle-signal in order to determine the roller-opening-value and the roller-speed-value (See Fig. 1, See Pg. 3, lines 35 – 39).                                             Allowable Subject Matter
6. 	Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	The following is a statement of reasons for the indication of allowable subject .  

Conclusion

8. 	Behnke (DE4301611) discloses a foreign body detection device of a harvesting machine. 	Coen (EP3563663) discloses high density plunger movement.
 	Desnijder (EP3845053) discloses a crop processor and a manufacturing process for a crop processor. 	Duncan (20030115846) discloses an inertial system for detecting foreign objects between contra-rotating rolls.
 	Oliva (6324822) discloses a method of detecting foreign objects in a harvesting machine. 	Depestel (7874133) discloses a forage harvester having a blower.  	Posselius (9642311) discloses an arrangement and control of precompression rolls in balers.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/11/22